DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on January 25, 2022.  Claims 1, 2, 3, 5, 6, 7, 8, 10 & 11 – 22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 14, 15, 16, 17, 18, 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,817,644 B2) to Moore in view of (U.S. Patent Number 8,857,849 B2) to Malmenstam et al.
Regarding claim 11, Moore discloses the vehicle body (70 & 72) (See Figure 2A & 2B); the first bracket (i.e. Upper (86) in Figure 2A) mounted to the vehicle body (70), the first opening (90A) formed through the first bracket (i.e. Upper (86) in Figure 2A), and the second bracket (i.e. Lower (86) in Figure 2B) mounted to the vehicle body (72) at a location that is spaced apart from the first bracket (i.e. Upper (86) in Figure 2A): the first accessory device (i.e. Upper (84 & 88) in Figure 2A & 9) mounted within the first opening (90A); and the second accessory device (i.e. Lower (84 & 88) in Figures 2B & 9) mounted within the second opening and bridging a distance between the first bracket (i.e. Upper (86) in Figure 2A) and the second bracket (i.e. Lower (86) in Figure 2B).  
However, Moore does not disclose the double flange; and the first opening formed through the doubling flange, and the second opening located remotely from the double flange.
Malmenstam et al., teaches the bracket (1) including the double flange (2 & 5); and the first opening (11) formed through the double flange (2 & 5); and the second opening (9) located remotely from the double flange (2 & 5) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bracket including the double flange as taught by Malmenstam et al., with the bracket of Moore in order to enhance structural rigidity.

Regarding claim 13, Moore discloses the first accessory device (18) is the luggage divider and the second accessory device (88) is the grab handle (See Figures 1, 1A, 2A & 2B).  

Regarding claim 14, Moore as modified by Malmenstam et al., discloses the first opening (11) extends through both the platform (4) of the first bracket (1) and the doubling flange (2 & 5) (See Figure 1).  

Regarding claim 15, Moore discloses the rod (88) of the first accessory device (84) is received within the first opening (90A) (See Figure 2A).  

Regarding claim 16, Moore discloses the mushroom head (i.e. Distal End Portion of (84 & 88) of the rod (88) bears against the flange (See Figure 2A).  
Furthermore, Moore as modified by Malmenstam et al., discloses the double flange (2 & 5) (See Figure 1).

Regarding claim 17, Moore discloses the first opening (90A) is keyhole shaped (See Figure 2A).
Furthermore, Moore as modified by Malmenstam et al., discloses the first opening (11) and the second opening (9) is shaped different than the first opening (11) (See Figure 1).  

Regarding claim 18, Moore as modified by Malmenstam et al., discloses wherein the doubling flange (2 & 5) is bent into contact with an undersurface of the platform (4) of the first bracket (1) and is connected to the platform (4) at the bent edge (6) (See Figure 1) (See Column 4, lines 1 – 4).  

Regarding claim 19, Moore as modified by Malmenstam et al., discloses the platform (4) and the doubling flange (2 & 5) are joined together by at least one clinch (12) (See Figures 1 & 3).  
 
Regarding claim 21, Moore discloses the second bracket (i.e. Lower (86) in Figure 2B) is the single-purpose bracket (See Figure 2B).
Furthermore, Moore as modified by Malmenstam et al., discloses the first bracket (1) is the multi-purpose bracket {(i.e. (8 & 11) for anchoring the bracket (1) in Figures 1 & 2) & (Aperture (9) for retaining the strap (17) in Figures 1, 2 & 3)}.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,817,644 B2) to Moore in view of (U.S. Patent Number 8,857,849 B2) to Malmenstam et al., as applied to claim 11 above, and further in view of (U.S. Patent Number 8,646,807) to Suga.
Regarding claim 12, Moore as modified by above does not disclose wherein the vehicle body includes a roof rail, and the first bracket is mounted to the roof rail.  
Suga teaches the vehicle body (50) includes the roof rail (36), and the first bracket (38) is mounted to the roof rail (36) (See Figures 4, 5, & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the vehicle body include the roof rail, and the first bracket mounted to the roof rail as taught by Suga with the bracket of Moore in order to vehicle cargo compartment with quick and easy cargo barrier.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., in view of (U.S. Patent Number 8,857,849 B2) to Malmenstram et al., and (U.S. Patent Number 2,766,000) to Pisciotta.
Regarding claim 20, Henderson et al., discloses the method steps of folding the doubling flange (124) against the undersurface of the platform (130) of the bracket (See Figure 1); joining the lower flange (124) and the platform (130) together; and piercing the first opening (139) through both the lower flange (124) and the platform (130) (See Figure 3).
However, Henderson et al., does not explicitly disclose the double flange.
Malmenstam et al., teaches the method steps of the bracket (1) having the double flange (2 & 5) and the platform (4); and piercing the first opening (11) through both the doubling flange (2 & 5) and the platform (4) (See Figure 1) (See Column 3, Lines 66 & 67) & (See Column 4, Lines 1 – 8) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of the double flange and the platform; and piercing the first opening through both the doubling flange and the platform as taught by Malmenstam et al., with the bracket of Lorentzen in order to rest on top of each other in an aligned manner and complement each other to form a fastening opening (See Column 4, Lines 6 & 7).
However, Henderson et al., does not explicitly disclose the method steps feeding the metallic coil strip through the progressive stamping die.
Pisciotta teaches the method steps of feeding the metallic coil strip through the progressive stamping die (See Column 4, lines 33 – 34) for the purpose of making the stamped bracket with folding and bending (See Column 3, lines 38 – 54).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of feeding the metallic coil strip through the progressive stamping die as taught by Pisciotta with the bracket of Henderson et al., in order to make the stamped bracket with folding and bending.

Allowable Subject Matter
Claims 1, 2, 3, 5, 6, 7, 8 & 10 are allowed.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues, Moore does not teach the second accessory device (84 & 88) is not received within an opening of the alleged first bracket (i.e. the upper bracket (86) of Figure 2A).  Instead, the device (84 & 88) is only received within an opening of the alleged second bracket (i.e., the lower bracket (86) of Figure 2B). 
In addition, the alleged second accessory device (84 & 88) does not bridge a distance between the upper and lower brackets (86) since it is only interfaces with the alleged second bracket.
Finally, the device (84 & 88) of Figure 2B is part of the same cargo net assembly as the device (84 & 88) of Figure 2A.  In other words, Moore only contemplates a single accessory device rather than first and second accessory devices. 

In response to applicant argument, Examiner disagrees, Claim 11, lines 8, 9 & 10 recite: “a first accessory device mounted within the first opening; and a second accessory device mounted within the second opening and bridging a distance between the first bracket and the second bracket.” 
Claim 11, lines 8, 9 & 10 do NOT explicitly set forth or provide any additional or specific structural limitations or dimensions to further define, describe, disclose and / or identify the structural limitations of the first accessory device or the second accessory device.  Therefore, the first and second accessory devices are open to the broadest reasonable interpretration.
Moore teaches the first accessory device (i.e. Upper (84 & 88) in Figures 2A, 3B & 9) mounted within the first opening (90A); and the second accessory device (i.e. Lower (84 & 88) in Figures 2B, 3B & 9) mounted within the second opening (90A) (See Column 5, lines 33 – 52).
Furthermore, Moore also discloses the second accessory device (i.e. Lower (84 & 88) in Figure 2B, 3B & 9) bridge the distance between the upper bracket (i.e. Upper (86) in Figure 2A) and lower bracket (i.e. Lower i.e. Upper (86) in Figure 2B) with the attachment of (20) to the second accessory device (i.e. Lower (84 & 88) in Figure 2B, 3B & 9) and the first accessory device (i.e. Upper (84 & 88) in Figure 2B, 3B & 9).
Lastly, Moore clearly teaches two separate accessory devices.  The first accessory device comprising the bent shape or obtuse angle (i.e. Upper (84 & 88) in Figures 2A) and second accessory device comprising the straight or linear (i.e. Lower (84 & 88) in Figure 2B).
Therefore, given the broadest reasonable interpretation, Moore meets and satisfies the structural limitations as set forth in Claim 11, lines 8, 9 & 10 and the rejection is maintained.

Applicant argues, Malmenstram fails to cure the deficiencies of Moore, Accordingly, even if the proposed modification could be made, the results is still not what has been claimed in Claims 11, 13 – 19 & 21 are therefore not obvious.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Malmenstam et al., teaches the bracket (1) including the double flange (2 & 5); and the first opening (11) formed through the double flange (2 & 5); and the second opening (9) located remotely from the double flange (2 & 5) (See Figure 1); and it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bracket including the double flange as taught by Malmenstam et al., with the bracket of Moore in order to enhance structural rigidity.

Moreover, Moore and Malmenstram references BOTH deal with brackets and it is within the level of ordinary skill to pick and choose between known brackets features absent a showing of unexpected results.  See MPEP 2143(I)(A)+(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734